In an action to recover for loss allegedly sustained by plaintiff due to damage, etc., to property transported by defendant, the latter appeals from an order of the Supreme Court, 'Queens County, dated December 17, 1970, which denied its motion, pursuant to CPLR 3012 (subd. [b]), to dismiss the action for failure to serve a complaint and granted plaintiff’s cross motion to compel defendant to accept service of the complaint. Order reversed, on the law and the facts, with $10 costs and disbursements; defendant’s motion granted; plaintiff’s motion denied; and action dismissed. In our opinion, the circumstances disclosed by the record fail to adequately excuse a 26-month delay in service of the complaint. Hopkins, Acting P. J., Munder, Latham, Christ and Brennan, JJ., concur.